Situations of fragility
The next item is the Commission statement on 'Towards an EU response to situations of fragility: engaging in difficult environments for sustainable development, stability and peace'.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, since July 2007, the Commission and the Portuguese Presidency of the European Union have been working together closely to launch the process of preparing a more strategic and effective EU response to situations of fragility in partner countries.
This process should be pursued by future presidencies. The objective is not to label or classify countries, but to tailor their instruments and responses to specific situations. In these situations of fragility, there are major obstacles to poverty reduction. Institutional capabilities in such situations are very limited, with states unable to assume the functions of governance, or with the consequences of natural disasters, violent conflict, or a lack of political will on the part of the government regarding development objectives. In extreme cases, these situations can have an impact beyond the country's borders, affecting regional stability or even global security.
The idea of fragility is not new, though the international debate is relatively recent. Donors, partner countries and civil society have been aware for a long time of the need to be more effective in particularly unfavourable situations in order to meet the objectives of sustainable development.
Every situation is complex and different and requires a tailored response, in which diplomatic action, humanitarian aid, development cooperation, and security and crisis management intervention all play a part.
The effectiveness of the European Union's response requires a long-term commitment, but also the definition of clear objectives when taking action in a fragile country. The guiding principle should continue to be capability development and human security, within the perspective of sustainable development and poverty reduction.
Giving support to situations of fragility where this is to the detriment of successful countries should, however, be avoided. Commitments to strengthen aid therefore take centre stage again. The European Commission has presented a communication proposing a pragmatic approach for the European Union to engage more effectively in difficult environments for sustainable development, stability and peace.
This communication was sent to all the European Union institutions. The General Affairs Council on 19 and 20 November will adopt conclusions on this subject. It will invite the Commission to draw up a specific work plan for implementing the recommendations and the priority actions presented in the communication, the aim of which is to address situations of fragility more effectively by supporting the efforts made by the partner countries to create or restore the conditions necessary for their sustainable development.
2008 will be devoted to preparing the European Union's strategic approach to situations of fragility. This process requires the active participation of all the European Union institutions and all those working for development in the EU and the partner countries.
The European Parliament's contribution to this exercise is of great interest to the Commission, which is inviting it to get actively involved in this debate, that should make it possible to support an overall response strategy to situations of fragility and to contribute in this way to creating suitable conditions for sustainable development, stability, peace and democratic governance.
on behalf of the PPE-DE Group. - Madam President, it is always very useful to be able to debate such an important issue in front of a heaving Chamber of colleagues who are agog to hear what Parliament has to say on this very important matter. I am also very grateful to the Commissioner for having laid down the ground rules and his views on how we tackle this issue.
Fragility is a condition that has many, many parents. The first of course is the process of decolonisation when the colonial powers drew arbitrary lines on maps, which cut across all sorts of internal stable civil society functions and split countries into two or three or four, irrespective of their tribes or religious factions and so on. That induced a certain amount of instability.
Then there is a natural form of instability that fragile nations now experience: countries which are prone to floods; small island states that are open to only a single economy product. There are countries which are geographically unable to sustain themselves because of the way God has blessed them with very few attributes, countries which have desertification, starting to produce mass migrations of people.
There are 26 so-called fragile states in the world as we speak and the most vulnerable people in the world are facing catastrophic consequences, not through their own fault in some cases, but sometimes through bad governance, sometimes through internal conflict, sometimes through civil wars, sometimes through genocidal dictators as we found, not many years ago, in Sierra Leone and Liberia.
Now you can change a fragile state from being a fragile state to a post-fragile sustainable country, as we see happening in front of our eyes in Sierra Leone. But this requires effort; it requires commitment; it requires a long-term commitment, as the Commissioner said, to that country's economic growth. It requires a commitment of nation-building, an expression which I use advisedly in this Chamber because the concept of nation-building is something that my country, the United Kingdom, has long experience of, as have France and Spain and some other European countries. But it is wholly and utterly away from the knowledge of other emerging superpowers who have not, to put it bluntly, a clue how to punch their way out of a paper bag in terms of nation-building.
We need to be able to connect ourselves with the body of historic knowledge that is reposited in the consciousness of European nations, to help other nations who are taking a lead around the world in the process of nation-building. Had we done that, and had Prime Minister Blair done that, I think the situation in Iraq, for example, would have been completely different.
Is Iraq a fragile state? Yes it is, because it is unstable; the governance is not secure; there are insecurity problems. There are other countries in Africa which are very fragile - the Sudan, Somalia, small islands - as I said earlier all these require coming together with a body of knowledge that we already have and therefore I am very pleased indeed to be opening this debate this morning.
Thank you very much, Mr Deva. I am afraid you forget one factor in instability. When you arrive in those countries instability starts again.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, I would first like to express my delight at this communication which - as you said, Commissioner - is indeed tinged with real pragmatism from the Commission, and which enables us today to debate a problem of concern not only to the citizens of the EU's partner countries in the south of the world, but also our own fellow citizens who often, quite legitimately, ask how effective the European Union's development aid is.
In this particular case, the essential message of our resolution can be summed up in one sentence and should attract support from everyone, beyond the political divisions. It is to propose setting up a simplified cooperation system that allows the Commission and Member States to supply the aid they have promised to partner countries in the throes of particularly grave crises more rapidly than they can today - and I will not dwell on these crises because Mr Deva has just explained them at length. Without this aid the populations of these countries see their chances of survival diminish each day. Once this aid has been approved, which is in itself no mean feat, the complexity and length of current procedures for delivering European aid can cause situations that are even more dramatic and directly harmful to the beneficiary populations.
Take the example of Burundi, a small country in which I chaired the parliamentary observation mission for the last elections two years ago, and to which I will have the pleasure of returning in a few days. The European Union has done a very important and remarkable job there, supporting the electoral and institutional democratisation process after more than ten years of bloody conflict. Once established, the institutions and the new democratically elected power were very quickly faced with reality and the needs of the population, in terms of health, education and agriculture, which had to be met as a matter of priority.
There is no lack of projects in these sectors, but for them to see the light of day, European aid is utterly decisive. It is not only decisive for meeting the urgent needs of the population, but also to enable the public authorities, which are still fragile, to begin a reconstruction process without which there is a major risk of seeing the country descend very quickly into chaos again. Two years on, Commissioner, the budgetary aid announced by the EU has still not arrived.
What is true for the Great Lakes region is also true for other regions of the world. That is the reason why, Madam President, subject to the clear definition of the conditions they have to meet to be able to receive it, all the countries in the world with which the European Union is cooperating and that are experiencing a serious situation of fragility should be able to rely on an exception system that guarantees rapid and effective intervention.
Madam President, I am pleased to be able to speak after hearing such remarkable experts and specialists, who have spent years grappling with this subject, and I include you among them, Madam President.
I would like to draw attention to the problem of the growing number of states recognised as unstable. Over the course of six years this number has almost doubled, from 14 to 26, so this is a very real problem, and one that is an increasing challenge for the European Union.
I would like to stress that over half of these unstable states are in sub-Saharan Africa, which highlights the need for us to give particular attention to that region of Africa, that region of the world.
I also think that strong words need to be said about the need to build the authority of governments in these countries. The African Union is right to point out that the problem of reconstruction is also a political issue, perhaps more so than a technical one. In view of this, the mechanisms of democracy and transparency are fundamental issues.
I fully agree with Mr Hutchinson, who spoke before me, about the need to simplify procedures so that our aid might be more rapid and more real.
on behalf of the Verts/ALE Group. - (ES) Madam President, I also truly welcome the fact that this subject is being dealt with in this Chamber, because although it is true that there is not an exhaustive legislative definition of what a fragility state is, we do have many cases which, empirically, fall into that category. This afternoon we are, for example, discussing among other matters the case of Somalia.
This resolution therefore enables us to tackle some of the more serious problems that have to be faced in those contexts - for example, the fact that this fragility is frequently based on a situation of extreme poverty that tends to bring with it institutional collapse and insecurity at all levels.
In addition, it is also crucial to start from the principle that these states present a challenge in terms of development, and this means that we urgently need to define a coherent agenda based on the humanitarian principle of do no harm. This is the first principle, and it is an important lesson to learn from recent events regarding the approach taken by Zoe's Ark in Chad.
With regard to external action, in particular European action, in this type of context, this must be based on implementing programmes on the ground, which must be flexible and adaptable to changing needs and based on a strategy planned in the short, medium and long term. All too often we stop at measures that may be necessary in the short term, but which fundamentally lose sight of the medium and long-term consequences.
Finally, I must mention the importance of establishing a dual mechanism of accountability, in particular including an obligation for the recipient countries to be accountable, naturally, to those who have provided resources, funds and donations, but also to their own populations, whom they should and must protect and ensure the survival of. The donors should also guarantee that they are going to be accountable to these populations.
on behalf of the GUE/NGL Group. - (PT) Madam President, there is no doubt that it is urgent to provide more and better humanitarian aid in an ever more unequal and unfair world where concentration of wealth in the hands of a few at the expense of the exploitation and misery of millions. There is no doubt that more and better cooperation for development is urgently needed in a world facing a new arms race and the increasing militarisation of international relations, led by the United States and its allies. It is for that very reason that we are seriously concerned about the attempts to make development aid conditional on security strategies intended in practice to achieve more or less concealed objectives of interference, plundering of resources and neo-colonialism.
An analysis of the international situation must not leave out or underestimate the external causes fomenting and exacerbating the contradictions which are so often at the root of the problems. We need only look at the very subjective list of what the World Bank considers to be fragile States. How many instances of external interference and aggression does that reflect?
We do indeed need an agenda for cooperation and development to respond to the most basic needs of millions of human beings, based on respect for national sovereignty and independence and peaceful solutions to international conflicts - an agenda which encourages the demilitarisation of international relations, which promotes equitable and fair economic relations and the cancellation of foreign debt paid for long ago, an agenda which overcomes the policies which are causing the profound injustices and inequalities, in order to build a fairer, more peaceful, more humane world of greater solidarity.
In fragile states the link between governance, development and security is paramount. The EU must determine strategic priorities for relations with those states with human security as the overall goal.
It is not enough to support government institutions. It is essential to promote the strengthening of parliamentary scrutiny, to support free and pluralist media, the independence of the judiciary and the empowerment of civil society, giving priority to women, vulnerable groups and minorities. That requires commitment on the part of the EU.
Somalia today tragically illustrates the aloofness of Europe. The causes of fragility that stir up violent conflict, exacerbating the incapacity of the state - bad governance, extreme poverty or violations of human rights, for example - must be broached in bilateral dialogue and often the Council, Commission and Member States fail to do that. The causes of fragility must be taken into account in defining strategies and in the globalisation of the EU's financial instruments. Development aid must be focused on people and direct financial support for governments should be considered only when there is proof of commitment to resolving conflicts, to building the democratic rule of law and to improving governance and the human security of the peoples.
Finally, and unfortunately this aspect is omitted from the Commission's Communication and the resolution we are to vote on, the EU must invest more, alongside DDR and SSR programmes, in controlling global transfers of light weapons, since they fuel armed conflicts which perpetuate the fragility of many states.
Member of the Commission. - (CS) Ladies and gentlemen, thank you for the short but very comprehensive debate. Allow me to sum it up as follows: it basically reflected Parliament's support for the general position, for the Commission's general concept, for the general idea. Of course some individual issues arose during the debate and these can be discussed in the course of future debates. For example, there is the issue of light weapons transfers and many other ideas that, in my opinion, significantly enrich the general concept.
I have received a motion for a resolution submitted in accordance with Article 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.